Name: 2005/235/EC: Commission Decision of 15 March 2005 repealing Decision 2002/626/EC approving the plan submitted by France for the eradication of classical swine fever from feral pigs in Moselle and Meurthe-et-Moselle (notified under document number C(2005) 595) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  Europe;  natural environment;  regions of EU Member States;  means of agricultural production
 Date Published: 2005-03-18; 2005-10-18

 18.3.2005 EN Official Journal of the European Union L 72/43 COMMISSION DECISION of 15 March 2005 repealing Decision 2002/626/EC approving the plan submitted by France for the eradication of classical swine fever from feral pigs in Moselle and Meurthe-et-Moselle (notified under document number C(2005) 595) (Only the French text is authentic) (Text with EEA relevance) (2005/235/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (1), and in particular Article 16(1), thereof, Whereas: (1) In April 2002 classical swine fever was confirmed in the feral pig population in the department of Moselle in France. (2) By Commission Decision 2002/626/EC (2), the plan presented by France for the eradication of that disease in the department Moselle and the bordering department Meurthe-et-Moselle was approved. (3) France has submitted information indicating that classical swine fever in the feral pig population has been successfully eradicated in the department of Moselle and that the approved eradication plan does not need to be applied anymore. (4) It is therefore appropriate to repeal Decision 2002/626/EC. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2002/626/EC is repealed. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 15 March 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 316, 1.12.2001, p. 5. Directive as amended by the 2003 Act of Accession. (2) OJ L 200, 30.7.2002, p. 37.